Citation Nr: 0107902	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for glaucoma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to June 
1979.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran appeared and testified at a personal hearing 
before the undersigned by videoconference in June 2000.  At 
that time, he submitted records of private medical treatment 
and waived consideration of the additional evidence by the 
agency of original jurisdiction.  


REMAND

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

38 C.F.R. § 4.84a, Diagnostic Code 6013 provides that simple 
primary noncongestive glaucoma is rated on impairment of 
visual acuity or field loss, with a minimum rating of 10 
percent.

In May 1999, the veteran underwent a VA eye examination which 
included a visual field examination.  However, since that 
examination, in September 1999, he had a repeat right corneal 
transplant performed in the hope of "regain[ing] some of the 
vision he [had] lost in his right eye."  Further, the 
veteran testified in June 2000 that, in December 1999, he had 
undergone a right eye corneal implant.  Although the 
veteran's private eye physician reported his visual acuity 
after those surgical procedures, there apparently has not 
been another visual field test.  

The Veterans Claims Assistance Act of 2000 (VCAA), which 
became law in November 2000, applies to all pending claims 
for VA benefits and provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Assistance is required unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In the 
instant case, the Board finds that the VCAA requires that the 
veteran undergo another eye examination, to include field of 
vision testing, and this case will be remanded to the RO for 
that purpose.

Accordingly, to fully and fairly adjudicate the veteran's 
claim, this case is remanded to the RO for the following:

1. The RO should request that the veteran 
identify all physicians and medical 
facilities which have treated him for 
eye disease since June 2000.  After 
obtaining any necessary releases from 
the veteran, the RO should attempt to 
obtain copies of all such clinical 
records.  In the event that any 
identified records are not obtained, 
the RO should comply with the notice 
provisions of the VCAA. 

2. The RO should then arrange for the 
veteran to undergo an examination by a 
specialist in ophthalmology.  It is 
imperative that the examiner review a 
copy of this REMAND and the pertinent 
medical records in the claims file.  
The examination should include visual 
field testing.  Any other indicated 
studies should also be performed.  The 
examiner should report the veteran's 
visual acuity in each eye and visual 
field loss, if any.  

3.  After completion of the this 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to an evaluation in excess of 
10 percent for glaucoma.

3.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to obtain clarifying medical 
information, and the Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
further notified.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




